       Case 3:19-cv-07074-WHO Document 34 Filed 08/24/20 Page 1 of 4



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 9                                 SAN FRANCISCO DIVISION
10
     GATHERING TREE, LLC,                   )   Case No. 5:19-cv-07074-WHO
11                                          )
                 Plaintiff,                 )   ORDER GRANTING PLAINTIFF’S
12                                              MOTION FOR ENTRY OF
                                            )
          v.                                    DEFAULT JUDGMENT AND
13                                          )
     SYMMETRIC LABS, INC., d/b/a/           )   JUDGMENT
14                                          )
     SYMMETRY LABS                          )   [Fed. R. Civ. P. 55(b)(2)]
15                                          )
                 Defendants.                    Judge: Honorable William H. Orrick, III
16                                          )
                                            )
17                                          )
                                            )
18                                          )
                                            )
19
                                            )
20                                          )

21

22

23

24

25

26

27

28

       ORDER GRANTING PLAINTIFF’S MOTION FOR ENTRY OF DEFAULT JUDGMENT
                           Case No. 5:19-cv-07074-WHO
        Case 3:19-cv-07074-WHO Document 34 Filed 08/24/20 Page 2 of 4



 1           THIS MATTER comes before the Court on Plaintiff Gathering Tree, LLC’s (“Plaintiff”

 2   or “Gathering Tree”) Motion for Default Judgment and Permanent Injunction (Dkt. 22) and

 3   Gathering Tree’s Supplemental Motion for Default Judgment and Permanent Injunction (Dkt.

 4   29) against Defendant Symmetric Labs, Inc. d/b/a Symmetry Labs (“Defendant” or “Symmetry

 5   Labs”). For the following reasons, Gathering Tree’s motions are granted.

 6                       FINDINGS OF FACT AND CONCLUSIONS OF LAW

 7           Having reviewed Plaintiff’s motions and the other pleadings, papers, and evidence filed

 8   in this action, the Court makes the following findings of fact and conclusions of law:

 9      1.     This Court has jurisdiction over the subject matter of this case and has jurisdiction

10             over all parties hereto.

11      2.     Defendant was served with Plaintiff's First Amended Complaint and adequate notice

12             was provided through means authorized by law, specifically personal service on an

13             agent designated by law, satisfying Fed. R. Civ. P. 4(c).

14      3.     Defendant failed to appear, plead, or otherwise defend against this action in a timely

15             manner.

16      4.     Defendant has engaged in and is likely to engage in acts or practices that violate (i) the

17             Lanham Act, 15 U.S.C. § 1125(a); (ii) California’s Unfair Competition law, Cal. Bus.

18             Code § 17200 et seq.; Cal. Bus. and Prof. Code § 17200; (iii) common law intentional

19             interference with prospective economic advantage; and (iv) common law conversion.

20      5.     The Court finds that Plaintiff has established the following facts:

21             a.     First, Plaintiff owns all intellectual property associated with the “Tree of

22                    Ténéré” illuminated sculpture, including the exclusive right to use “TREE OF

23                    TÉNÉRÉ” as a trademark for artificial life-size trees with LED leaves.

24             b.     Second, Defendant infringed the unregistered TREE OF TÉNÉRÉ trademark by

25                    falsely representing itself to prospective buyers as authorized to create and sell

26                    reproductions of the Tree of Ténéré sculpture. Defendant has obtained at least

27                    $2 million from the sale of unauthorized reproductions of the Tree of Ténéré.

28                                       1
       ORDER GRANTING PLAINTIFF’S MOTION FOR ENTRY OF DEFAULT JUDGMENT
                           Case No. 5:19-cv-07074-WHO
       Case 3:19-cv-07074-WHO Document 34 Filed 08/24/20 Page 3 of 4



 1           c.        Third, Defendant converted Gathering Tree’s property when it took a limb of

 2                     the original Tree of Ténéré sculpture from a storage facility without Gathering

 3                     Tree’s knowledge or permission.

 4      6.        Unless Defendant is restrained and enjoined by Order of this Court, the foregoing

 5                conduct will continue and, if such conduct continues, irreparable harm will occur to

 6                Plaintiff and the public. There is good cause to believe that Defendant will continue

 7                to engage in such unlawful actions if not permanently restrained from doing so by

 8                Order of this Court.

 9      7.        The benefits of granting a permanent injunction far outweigh the harm, if any, to

10                Defendant, and the public interest would be advanced by the issuance of a permanent

11                injunction.

12   IT IS THEREFORE ORDERED, as follows:

13      A.        Plaintiff's motion and supplemental motion for default judgment and permanent

14                injunction are GRANTED.

15      B.        Plaintiff is awarded judgment against Defendant in the amount of $31,249.66, plus

16                pre-judgment and post-judgment interest.

17      C.        Defendant Symmetry Labs and its agents, representatives, servants, employees,

18                attorneys, successors and assigns, and all others in active concert or participation with

19                Symmetry Labs, are permanently restrained and enjoined, pursuant to 15 U.S.C.

20                §1116(a), from, directly or indirectly:

21           i.      Disseminating or causing the dissemination of the false and misleading claims

22                   concerning Defendant’s ownership of the TREE OF TÉNÉRÉ trademark or its

23                   authorization to produce or sell reproductions of the original Tree of Ténéré

24                   illuminated sculpture including, but not limited to, on Defendant’s website, on

25                   social media, in the press, and in discussions with prospective purchasers of

26                   artificial life-size trees with LED leaves;

27

28                                       2
       ORDER GRANTING PLAINTIFF’S MOTION FOR ENTRY OF DEFAULT JUDGMENT
                           Case No. 5:19-cv-07074-WHO
        Case 3:19-cv-07074-WHO Document 34 Filed 08/24/20 Page 4 of 4



 1            ii.      Transferring possession of Gathering Tree’s converted tree limb; 1

 2           iii.      Using and infringing Plaintiff's trademarks, including specifically Plaintiff's

 3                     unregistered TREE OF TÉNÉRÉ trademark; or

 4           iv.       exploiting prior acts of infringement by advertising, selling, or offering to sell

 5                     unauthorized reproductions of the Tree of Ténéré to any person to whom

 6                     Defendant made earlier false statements concerning its ownership of Tree of

 7                     Ténéré intellectual property and/or its authorization to sell authorized

 8                     reproductions of the Tree of Ténéré.

 9      D.          Defendant, its representatives, officers, agents, employees, and other persons or

10                  entities that are in active concert or directly or indirectly assisting Defendant, are

11                  ordered pursuant to 15 U.S.C. §1116(a) to disseminate corrective messages including

12                  a copy of this Order to former, current, and prospective purchasers of artificial life-

13                  size trees with LED leaves and to post corrective statements, along with a copy of this

14                  Order, to Defendant’s website at http://www.symmetrylabs.com and to Defendant’s

15                  social media accounts on Facebook, Instagram, LinkedIn, and Twitter. Such

16                  corrective advertising shall be disseminated within 30 days of the entry of this Order.

17
     IT IS SO ORDERED, ADJUDICATED and DECREED this 24th day of August, 2020.
18

19

20                                                  ___________________________
                                                    HON. WILLIAM H. ORRICK
21                                                  United States District Judge
                                                    Northern District of California
22

23

24

25

26      1
          The Court hereby determines that any transfer of possession of the converted tree limb shall
27   constitute a separate and independent tort.

28                                       3
       ORDER GRANTING PLAINTIFF’S MOTION FOR ENTRY OF DEFAULT JUDGMENT
                           Case No. 5:19-cv-07074-WHO
